McMurray, Presiding Judge.
Our prior judgment in City of Atlanta v. MARTA, 204 Ga. App. *25387 (419 SE2d 330), wherein this court affirmed the trial court’s denial of the City of Atlanta’s motion for judgment notwithstanding the verdict, having been reversed by the Supreme Court of Georgia in City of Atlanta v. MARTA, 262 Ga. 743 (425 SE2d 862), our prior judgment is vacated, and the judgment of the trial court is reversed.
Decided June 11, 1993.
Michael V. Coleman, Joe M. Harris, Jr., Sarah I. Mills, for appellant.
Gorby, Reeves, Moraitakis & Whiteman, Nicholas C. Moraitakis, Michael E. Fisher, Martha D. Turner, for appellees.

Judgment reversed.


Cooper and Blackburn, JJ., concur.